DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the bores 42, page 6 of the specification” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation “a number of apertures”, renders the claim indefinite because it is unclear the number is 1, 2 or 1000 or 10000 or a million?
Claim 4, recites the limitation “a number of bores”, renders the claim indefinite because it is unclear the number is 1, 2 or 1000 or 10000 or a million? Furthermore, the term “bores in the ear flap”, renders the claim indefinite because it is unclear which structure encompassed by such limitation?
Claims 7-8 recites the limitation "a pair of the ear flap on the opposite side of the helmet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 
Claims 3-8 are dependent of claim 2 and are likewise indefinite.
Claims 5-8 are dependent of claim 4 and are likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (4885806).
Regarding claim 1, Heller discloses an apparatus/a method for attaching a jaw guard (26) to a helmet (10, fig.1), the method comprising the steps of: providing a jaw guard comprising a body (fig.1 shows a jaw 20 having a body structure) having line (fig.5 shows a plurality of teeth lines between apertures) symmetry along at least one dimension of the body (fig.6); and securing the jaw guard to one side of the helmet (fig.1). 
Regarding claim 2, Heller discloses wherein the jaw guard includes apertures (fig.5 shows element 34 having at least three apertures) formed therein and spaced from one another, and wherein the line of symmetry is positioned between the apertures (see all figures).
Regarding claim 3, Heller discloses the method of claim 2 wherein the line of symmetry bisects the apertures (see all figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (4885806).

Regarding claims 4-6, Heller disclose wherein the helmet (10) includes at least one ear flap including a number of bores defined therein (fig.1); but does not disclose the step of securing the jaw guard comprises: aligning the apertures with the number of bores in the ear flap; and engaging the body with the ear flap; wherein the step of aligning the apertures with the number of bores comprises positioning the line of symmetry of the body between the bores in the ear flap; wherein the line of symmetry bisects the bores when the apertures are aligned with the bores. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that to perform as the claimed invention, since Heller discloses a jaw guard 26 is configured to align the apertures of the jaw guard and helmet in order to secure the jaw guard to helmet. Such modification would be considered a mere design choice involves routine skill in the art for assembling these components.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (4885806) in view of Crye (2017/0030683).
Regarding claim 7-8, Heller does not disclose wherein the helmet includes a pair of ear flaps disposed on opposed sides of the helmet, each ear flap including bores defined therein, and wherein the method further comprises the steps of: disengaging the jaw guard from the ear flap on one side of the helmet; and securing the jaw guard to an ear flap on the opposite side of the helmet; wherein the step of securing the jaw guard to the ear flap on the opposite side of the helmet comprises: aligning the apertures with the bores in the ear flap and engaging the body with the ear flap. However, Crye teaches another similar helmet article (fig.1) having a helmet 194 having a front portion 195 and a rear portion 198 and two sides wings 206; the two side wings are configured to securable and releasable to both sides of the helmet in order to provide protection for wearer face.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide two jaw guard to secure on both sides of the helmet of Heller as taught by Crye in order to provide protection to wearer face during use.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732